Citation Nr: 9926451	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disability to include pain.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic right arm upper arm injury residuals.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic right knee injury residuals.  

4.  Entitlement to service connection for a chronic right 
foot disability to include plantar warts.  

5.  Entitlement to service connection for a chronic left foot 
disability to include plantar warts.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1982 to April 1985.  
In May 1997, the Montgomery, Alabama, Regional Office (RO) 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a right 
shoulder disability to include pain, chronic right upper arm 
injury residuals, chronic right knee injury residuals, and a 
chronic bilateral foot disability and denied the claims.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in May 1997.  He did not submit a notice 
of disagreement adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a right 
shoulder disability, chronic right upper arm injury 
residuals, chronic right knee injury residuals, chronic right 
foot plantar warts, and chronic left foot plantar warts.  In 
September 1998, the RO noted that it had previously denied 
the veteran's claims for service connection in May 1997 and 
determined that new and material evidence had not been 
submitted to reopen his claims.  The veteran has represented 
himself throughout this appeal.  

The Board observes that the RO previously denied service 
connection for a bilateral foot disability in May 1997.  That 
decision is final.  The issues of service connection for a 
chronic right foot disability to include plantar warts and a 
chronic left foot to include plantar warts were not 
previously addressed by the RO.  Therefore, the Board will 
review the veteran's claims for service connection for those 
disorders on a de novo basis.  

FINDINGS OF FACT

1.  In May 1997, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a right shoulder disability to include pain 
and denied the claim.  The veteran was informed in writing of 
the adverse decision and his appellate rights in May 1997.  
He did not submit a notice of disagreement with the adverse 
decision.  

2.  The documentation submitted since the May 1997 RO 
decision is relevant and probative of the issue at hand.  

3.  In May 1997, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic right upper arm injury residuals and 
denied the claim.  The veteran was informed in writing of the 
adverse decision and his appellate rights in May 1997.  He 
did not submit a notice of disagreement with the adverse 
decision.  

4.  The documentation submitted since the May 1997 RO 
decision is relevant and probative of the issue at hand.  

5.  Competent evidence attributing right shoulder and arm 
disability to service has not been presented. 


CONCLUSIONS OF LAW

1.  The May 1997 RO decision denying service connection for a 
right shoulder disability to include pain is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a right shoulder disability to include pain 
has been presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  

2.  The May 1997 RO decision denying service connection for 
chronic right upper arm injury residuals is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for chronic right upper arm injury residuals has 
been presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  

3.  The claim for service connection for right shoulder and 
arm disability is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  

I.  Prior Final RO Decision

In May 1997, the RO noted that the veteran's service medical 
records did not refer to either a right shoulder disability 
or a right upper arm injury; determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for a right shoulder disability to include pain 
and chronic right upper arm injury residuals; and denied the 
claims.  The veteran was informed in writing of the decision 
and his appellate rights in May 1997.  He did not submit a 
notice of disagreement with the adverse decision.  

The evidence upon which the RO formulated its May 1997 rating 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to any right shoulder or 
right upper arm disabilities or complaints.  In his January 
1997 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran advanced that he both sustained a 
right upper arm injury and experienced right shoulder pain in 
1982.  

II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1998) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 1997 rating decision 
denying service connection for a right shoulder disability 
and chronic right upper arm injury residuals consists of the 
report of an August 1998 VA examination for compensation 
purposes and written statements from the veteran.  At the 
August 1998 VA examination for compensation purposes, the 
veteran reported that he had fallen and sustained a posterior 
right upper arm laceration at a point just proximal to the 
elbow in 1982 or 1983 during active service which required 
sutures.  He related that he had experienced chronic right 
shoulder problems in the aftermath of the fall including pain 
and limitation of motion.  The examiner noted that the 
veteran's medical records were not available for review.  The 
veteran was diagnosed with "chronic pain and stiffness of 
the right shoulder status post remote injury with decreased 
range of motion" and "remote laceration of the right upper 
extremity just proximal to the elbow and the posterior aspect 
of the right arm with subsequent questionable decrease in the 
pain and touch sensation in the right forearm and in the 
right hand and questionable decreased strength in the right 
hand."  In his October 1998 substantive appeal, the veteran 
advanced that the claimed disabilities "started while I was 
on active duty."  

When service connection was previously denied, there was an 
absence of competent evidence disclosing a current 
disability.  Since that determination, a VA examination was 
conducted and a professional identified impairment of the 
shoulder and arm.  This evidence resolves one of the 
evidentiary defects that existed at the time of the prior 
denial.  The evidence is new and material.  Therefore, the 
claim for service connection is reopened.

III.  Merits

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In reviewing the documentation submitted into the record the 
Board observes that there is an absence of competent evidence 
reflecting that the claimed right shoulder disability and 
chronic right upper arm injury residuals are attributable to 
active service.  The veteran related to the VA examiner that 
he had sustained a chronic right shoulder disability and a 
right upper arm laceration in a 1982 or 1983 fall during 
active service.  The examiner related both the veteran's 
current right shoulder disability and right arm laceration 
residuals to a "remote injury."  He did not specifically 
conclude that the disability arose during active service.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not enjoy the presumption of truthfulness 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Accordingly, there is an absence 
of competent evidence of a nexus to service and the claim is 
denied as not well grounded.


ORDER

Service connection for a right shoulder disability and 
chronic right upper arm injury residuals is denied.  


REMAND

In June 1998, the RO determined that the veteran did not have 
a right knee disability for which service connection could be 
granted.  The statute provides that service connection may be 
granted for disability resulting from disease or injury.  The 
VA examiner entered a diagnosis of chronic pain in the right 
knee status post injury with decreased range of motion.  The 
examiner did not merely enter a diagnosis of pain.  The 
examiner entered a diagnosis of status post injury.  The 
rating decision is incorrect as a matter of law.  If the RO 
believed that the examiner was wrong, they were under an 
obligation to return the report.

The veteran asserts on appeal that service connection is 
warranted for chronic right knee injury residuals and a 
chronic foot disability to include plantar warts.  The 
veteran's service medical records indicate that he was 
treated a right knee injury and foot complaints including 
plantar warts and tinea.  In reviewing the report of the 
August 1998 VA examination for compensation purposes, the 
Board observes that the examiner commented that there were no 
medical records available for review prior to the evaluation.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should return the file to a VA 
examiner for his review.  The examiner 
should express an opinion as to the 
etiology of all identified chronic right 
knee, right foot, and left foot 
disabilities (including plantar warts and 
tinea) and their relationship, if any, to 
the veteran's active service and his 
inservice complaints.  Specifically, what 
is the likelihood that the tinea and 
plantar wart of the foot is unrelated to 
the tinea and plantar wart noted in 
service?  The claims folder should be 
made available to the examiner prior to 
the examination.  The examination report 
should reflect that such a review was 
conducted. 

2. In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, his reopened 
claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  
Reference was made the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  This serves as 
notice of the regulation.

3.  The veteran is placed on notice that 
he has a duty to submit evidence of 
well-grounded claims for service 
connection.  Such evidence should consist 
of evidence of the current disability and 
competent evidence linking the disability 
to active service.  If the veteran's 
believes that there is relevant 
outstanding evidence (or that he can 
generate such evidence), he must forward 
such evidence for incorporation into the 
record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

